DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 9 and the prior art, attention is directed to, for example, Spishak et al. (U.S. PG Publication 2015/0003927 A1) and Magill et al. (U.S. Patent No. 6,056,485 A).  Note that Spishak et al. was cited by Examiner on the PTO-892 mailed on 4/2/2018, while Magill et al. was cited by Examiner on the PTO-892 mailed on 4/13/2021.
Spishak et al. discloses a material removal machining process, which is configured to be implemented by a machine tool (10) for machining by removing material from an object, e.g. object 72 (see Figure 7-9), comprising a machining surface.  Regarding the machine tool (10), it comprises a removal tool (33) for removing material from said object (72).  Regarding the removal tool (33), it has a stator, in which a spindle (40b) is received.  The stator can be seen in annotated Figure 2, which is provided below.  Annotated Figure 2 also shows a machining axis that is defined by said spindle (40b).  Note that the spindle (40b) is configured to have attached thereto a tool, e.g. drill bit 50, which rotates about the machining axis so as to perform the removing of the material from the object (72).  

    PNG
    media_image1.png
    800
    803
    media_image1.png
    Greyscale

Figures 1 and 2 of Spishak et al. show the machine tool (10) as having three axles (14c) and six wheel sets (14), wherein each of the six wheel sets (14) has two driving wheels (14a).  Also, two of the six wheels sets (14) are disposed on each of the three axles (14c).  Thus, on each of the three axles (14c) of the machine tool (10) there are four wheels (14a).  For the sake of discussion, the driving wheel (14a) on each of the three axles (14c) that is disposed farthest from the removal tool (33) as compared to the remaining three driving wheels (14c) on the same axle (14c) will be considered by Examiner to correspond to one of the “driving wheels” of claim 9.  Thus, the machine tool (10) has a driving means that comprises three driving wheels (14a), each of which defining a respective main axis of rotation.  Figure 1 of Spishak et al. has been annotated and provided on the next page so as to point out each of the three driving wheels (14a), as well as each of the three defined main axes of rotation.  

    PNG
    media_image2.png
    818
    987
    media_image2.png
    Greyscale

Each of the three driving wheels (14a) comprises a base member, which is configured to rotate about the main axis of rotation that is associated therewith, and rolling members (14b), which are hinged to a side surface of said base member.  Figure 3 has been annotated and provided on the following page so as to denote said base member and rolling members (14b).  

    PNG
    media_image3.png
    678
    748
    media_image3.png
    Greyscale

Regarding the three driving wheels (14a), they are configured to be placed directly in contact with the machining surface of the object (72) (please see Figure 7-9), and to also move said machine tool (10), and thus the removal tool (33), with respect to said object (72) during the period of time in which said removal tool (33) removes the material from said object (72).  Thus, the respective rolling members (14b) of said three driving wheels (14a) come directly into contact with the machining surface.  Based on the foregoing, the rolling members (14B) are configured so as to arrange themselves between said base member and said machining surface.  
The machine tool (10) further comprises a control unit (32) having one or more microprocessors (45) and memory for storing software or firmware for machine tool (10) 
Examiner reiterates that the spindle (40b) is disclosed as receiving the drill bit (50) [paragraph 0033].  Since the removal tool (33) has attached thereto the drill bit (50), said removal tool (33) constitutes a drilling tool.  As such, Spishak et al. does not provide disclosure on the removal tool (33) “being a milling tool” that performs material removal by milling along the continuous removal path along which the driving wheels controlled by the control unit are controlled. 
Figure 2 of Magill et al. though, shows a cutter (100) that can be used, for example, as a plunge and as a feed milling cutter [column 1, lines 7-12].  When being used a plunge, it is noted that the cutter (100) can produce a hole in the manner of a drill.  Please note Magill et al.’s discussion of how with end mills in the past that that two separate cutting tools, a drill and an end mill, would have to be used to produce a slot.  More specifically, a drill would first have to be used to produce a hole that the separate end mill could then be introduced into for elongating [column 1, lines 14-20].  Since the cutter (100) of Magill et al. can be used as a plunge so as to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the drill bit (50) of Spishak et al. with the cutter (100) of Magill et al., so as to expand functionality of the machine tool (10) by enabling the removal tool (33) thereof to perform both plunging and feed milling.  It is reiterated that the cutter (100) of Magill et al. can be used as a plunge so as to produce a hole like a drill.  In making this modification, the shank (130) of Magill et al.’s cutter (100) is mounted to the spindle (40b) of the removal tool (33) of Spishak et al.  In having the cutter (100) of Magill et al. attached thereto, the machine tool (10) of Spishak et al. includes “a removal tool [33] for removing material from said object [72], the removal tool (33) being a milling tool.”  Please note that Magill et al.’s cutter (100) is configured to be attached to the spindle (40b) so as to rotate about the machining axis to perform the removing of the material, e.g. during milling along a continuous material removal path.  
Please note that per Spishak et al., each of the three driving wheels (14a) has an independent drive system (18) comprising an independent motor and gear system or the like [paragraph 0030].  Since each of the three driving wheels (18) is disposed on a different axle (14c) and has an associated independent drive system (18), the three driving wheels (14a) are independently rotatable in relation to one another.  Also, as each of the three driving wheels (14a) has an independent motor and gear system, it follows that each of the three driving wheels (14a) is enabled to rotate and disabled to rotate independently.  For example, actuating the motor associated with a given one of the three driving wheels (14a) results in only the given one of the 
As a result of each of the three driving wheels (14a) being independently rotatable with respect to one another, and each of the three driving wheels (14a) being enabled to rotate and disabled to rotate independently, as well as the fact that the main axes of rotation that are defined by said three driving wheels (14a) are almost equally angularly spaced at approximately 120° (see previously provided annotated Figure 1), the removal tool (33) (specifically the cutter (100) of Magill et al. mounted thereto) is allowed to remove material along a continuous material removal path in any direction, by rotating and milling as the machine tool (10) moves along the continuous material removal path in any direction, without resting in a stop position to rotate the machine tool (10).  This configuration also allows the machine tool (10) to move along the machining surface, where said machining surface may be unlimited in size.  It is also noted that as the machine tool (10) moves via the driving means thereof with respect to the object (72) along the continuous material removal path, the cutter (100) will rotate and mill along said continuous material removal path.  This is possible as the control unit (32) is configured to control the three driving wheels (14) of said driving means, and thus, the machine tool (10) along the material removal path, e.g. along said continuous material removal path.  
Next, it is noted that Spishak et al./Magill et al. teach a machining process. With regards to the machining process, it comprises an application phase in which the machine tool (10) is arranged on the machining surface of the object (72).  See at least Figures 7-9 of Spishak et al. in which application on the machining surface of the object (72) has already been carried out. 102 of Spishak et al., wherein step 102 comprises “placing device on manufacturing surface…,” said device being the machine tool (10).
The material removal machining process further comprises “a material removal phase in which said driving means move said machine tool along the continuous material removal path while said removal tool removes material from the continuous object along the continuous material removal path” and “an additional material removal phase in which said driving means move said machine tool at least one additional time along a same portion of said continuous material removal path, wherein while said machine tool moves the additional time along the same portion of said continuous material removal path said removal tool removes material from said object again along said continuous material removal path so as to increase the thickness of the removed material and to cut said object.”  This will now be explained by Examiner with respect to Figures 7A-8D of Magill et al.
Attention is first directed to the material removal phase shown in Figures 7A-7C and Figures 8A-8C of Magill et al.  As can be seen in Figure 7A, the cutter (100) is plunged/fed axially into a workpiece (A) at a predetermined depth (d1).  During axial feeding of the cutter (100), an annular groove (B) is formed in the workpiece (A) (see Figure 8A).  After the cutter (100) has been axially fed to the predetermined depth (d1), the cutter (100) is fed laterally along a continuous material removal path.  This can be seen in Figure 7B.  The cutter (100) continues to move laterally until a groove of a desired length is made as shown in Figures 7C and 8C.  Once the workpiece (A) has been cut such that the groove of the desired length has been completed, the material removal phase is concluded.  With respect to Spishak et al. it is reiterated that for the machine tool (10), the continuous material removal path is the path along which material is removed by the removal tool (33), i.e. by the cutter (100) of Magill et al. that is attached to the 
Examiner now directs attention to Figures 7D and 8D of Magill et al. for an additional material removal phase.  As can be seen in Figure 7D, the cutter (100) is further fed axially into the workpiece (A) to a predetermined depth (d2).  According to Magill et al., the cutter (100) is then moved back toward its original starting point in a direction perpendicular to axis of the cutter (100), and the sequence can be repeated as many time as necessary to mill a pocket of a predetermined depth [column 4, lines 35-59].  Please note that when the cutter (100) has been moved back to its original starting point in the direction perpendicular to axis of the cutter (100), the additional material removal phase has concluded.  Please also note when the cutter (100) has been further fed axially into the workpiece (A) to the predetermined depth (d2), and when the cutter (100) is moved back toward its original starting point in the direction perpendicular to axis of the cutter (100), said cutter (100) was moved an additional time along the same portion of the continuous material removal path so as to remove material from said workpiece (A) again along said continuous material removal path so as to increase the thickness of the removed material and to cut said workpiece (A).  With respect to Spishak et al., during the additional material removal phase, rotation of the driving means is enabled such that the machine tool (10) moves an additional time on the object (72) along the same portion of the continuous material removal path such that the cutter (100) is moved back toward its original starting point in the direction perpendicular to axis of the cutter (100), and removes material from said workpiece (72) again 
As was stated above, the machine tool (10) comprises a control unit (32) having one or more microprocessors (45), as well as memory for storing software or firmware for operation [paragraphs 0038].  Said control unit (32) has a normality system (52) [paragraph 0038], which in turn includes a controller element (66) [paragraph 0041], said controller element (66) having one or more microprocessors (45) that are programmed to cause the machine tool (10) to perform various operations [paragraph 0042].  
Regarding the control unit (32), it is configured to control the three driving wheels (14), and thus, the machine tool (10) along a material removal path, e.g. along a continuous material removal path.  This is evidenced by Spishak et al.’s disclosure that the machine tool (10) is configured as a portable, autonomous CNC machine that may move along machining surfaces [paragraph 0024].  Spishak et al. further provides disclosure upon transmitting a signal to the machine tool (10) so as to move said machine tool (10) to a location on the machining surface [paragraph 0010].  
Since each of the three driving wheels (14a) has an independent drive system (18) comprising an independent motor and gear system or the like [paragraph 0030], and because the machine tool (10) is configured as a portable, autonomous CNC machine that may move along machining surfaces, the control unit (32) has a control circuit, which is connected to the three driving wheels (14a).  Also, as the control unit (32)’s memory can perform the function of storing software or firmware for operation, it follows that said memory is capable of being utilized for the intended use of storing the continuous material removal path.  Additionally, the control unit (32) can independently enable and disable said three driving wheels (14a), via the associated 
Regarding the control circuit, it is also connected to the removal tool (33).  This is evidenced by Spishak et al.’s disclosure of the removal tool (33) being activated when the machine tool (10) is properly positioned [paragraph 0046].  In order for the machine tool (10) to be autonomous [paragraph 0024], said removal tool (33) thereof must be connected to the control circuit such that material removal operations can be carried out automatically.  Also, as the control unit (32)’s memory can perform the function of storing software or firmware for operation, it follows that said memory is capable of being utilized for the intended use of storing (material) removal parameters.   
Spishak et al./Magill et al. does not teach, “control of movement of said machine tool along the continuous material removal path, consists of control by the control unit configured to control said driving wheels and using sensors to verify correct advancement along the path” and “wherein the continuous material removal path is defined by a programmer external to the machine tool and transferred via the interface to the control unit which controls advancement of the machine tool along the continuous material removal path as a function of the continuous material removal path implemented, and wherein all of said sensors to verify correct advancement along the continuous material removal path consist of optical sensors.”  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Spishak et al./Magill et al. so as to produce the present invention as set forth in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/MICHAEL VITALE/Examiner, Art Unit 3722        


                                                                                                                                                                                                /ERICA E CADUGAN/Primary Examiner, Art Unit 3722